Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 09/08/2022 is acknowledged.  
Status of the Application
	Claims 1, 6, 11, 13, 14, 23-26, 29, 31-33, 35, 40-42, 45-52, 54-65 are pending.  Claims 1, 6, 11, 13, 14, 41, 42, 45-49 and 54-65 are currently under examination.  Claims 23-26, 29, 31-33, 35, 40 and 50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 09/08/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites "wherein the promotor sequence is truncated to reduce its length suitable for packaging into an rAAV" and claim 13 recites “wherein the terminator sequence is truncated to reduce its length suitable for packaging into an rAAV".  It is unclear what size of the sequences need to be truncated to reduce the length to be suitable for packaging.  The metes and bounds of the size of truncation is not clear such that one would know a particular length that will or will not be suitable for packaging.  Thus the claims are indefinite.
Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 11, 13, 14, 41, 42, 45-49 and 54-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of improved activation in vitro of several genes using a dCas9-VPR (VP64, p65 and RTA activation domains) in HEK 293T cells, does not reasonably provide enablement for methods of modulating, comprising activation and inhibition, using any Ca9 fused to the activation domains in any cell type in vitro or in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Thus the nature of the invention relies upon modulating expression (upregulation or downregulation) of any target nucleic acid in any cell type using any Cas 9 fused to the claimed activation domains and any gRNA sequence.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating modulation of specific target genes in cells in vitro using a S. pyogenes Cas9 fused to VP64, p65 and RTA and a specific gRNA sequence was emerging at the time of filing of the instant application. See at least pages 7-8 of Dominguez et al. "Beyond editing: repurposing CRISPR–Cas9 for precision genome regulation and interrogation." Nature reviews Molecular cell biology 17.1 (2016): 5-15). The prior art does not teach using any Cas9 fusion protein and any gRNA sequence that can predictably modulate expression of any target gene in any cell or species. 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that modulation of expression of any target nucleic acid in any cell or species could be achieved using any Cas9 fused to the claimed activation domains and any gRNA sequence, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
	The working embodiment in the instant application describes a S. pyogenes dCas9 fused to VPR having single sequences of VP64, p65and RTA and 3 to 4 gRNA sequences that were capable of “improved activation of endogenous target” genes MIAT, TIN, NEUROD1, ASCL1 RHOXF2 and ACTC1 in vivo in Example 1.3.  The working embodiment in the instant application does not include experiments demonstrating modulation of any target nucleic acid using any Cas9 fused to the claimed proteins and any gRNA sequence in any cell or species. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.


Written Description
Claims 1, 6, 11, 13, 14, 41, 42, 45-49 and 54-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of Cas9 fusion proteins and a genus of gRNA sequences that target an nucleic acid sequence with the function of modulating expression of said nucleic acid sequence in any cell or species.
The specification describes an S. pyogenes dCas9 fused to a VPR (comprising single sequences of VP64-p65-RTA activation domains) and 3 to 4 gRNA sequences that were capable of “improved activation of endogenous target” genes MIAT, TIN, NEUROD1, ASCL1 RHOXF2 and ACTC1 in HEK 293 cells in Example 1.3.
The specification and claims do not indicate what distinguishing characteristics of the dCas9 fusion protein that are concisely shared by the members of the genus of all Cas9 species fused to the activation domains nor do the specification describe the gRNA that are concisely shared by the members of the genus of any sequence of gRNA with the function of modulating (activation or deactivation) of any target nucleic acid in any cell type. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of nucleic acids encoding any Cas9 fused to the claimed activation domains and numerous types of gRNA sequences, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of Cas9 fusion proteins and gRNA as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 41, 42, 45-49, 54-56 and 60-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavez, Alejandro, et al. "Highly efficient Cas9-mediated transcriptional programming." Nature methods 12.4 (2015): 326-328.
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
Chavez et al. describes methods of gene activation using dCas9 fused with VPR and three or four gRNAs targeting genes MIAT, NEUROD1, ASCL1 RHOXF2 in HEK 293T cells (see Figure 1).  Chavez et al. describes the sequences of the activation domains in the Supplemental Data which are the sequences instantly claimed as shown in Table 1 of the instant specification.  Chavez et al. teach the method was capable of modulating expression of these genes.
Thus Chavez et al. anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635